Citation Nr: 1454538	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  13-07 562	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a lung disorder, to include atelectasis and residuals of asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1948 to May 1949 and from December 1950 to October 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In a decision issued on May 1, 2014, the Board denied entitlement to service connection for a lung condition.  In July 2014, the Veteran requested reconsideration of the May 1, 2014 decision.  Pursuant to 38 U.S.C.A. § 7103 (West 2014), the Board granted the motion for reconsideration in an order issued on October 2, 2014.  Because of the Board's grant of reconsideration, the May 1, 2014, Board decision was vacated as a matter of law.  Accordingly, this decision, by an expanded panel, will constitute the final Board decision on the Veteran's appeal.  38 38 U.S.C.A. § 7103(b)(1)(B)(3) (West 2014); VAOPGCPREC 70-91, 57 Fed. Reg. 2,316 (1992); VAOPGCPREC 89-90, 56 Fed. Reg. 1,225 (1991). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his lung disability, diagnosed as asbestos-related lung disease, had its onset in service.


CONCLUSION OF LAW

Lung disability, diagnosed as asbestos-related lung disease, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service personnel records show that the Veteran served for at least a year aboard the U.S.S. Bairoko between December 1950 and October 1952 with the occupation of ship's carpenter.  In its March 2013 statement of the case the RO "determined there was likelihood of asbestos exposure during service" based on his occupation in the Navy.  The Board agrees and finds that the Veteran was exposed to asbestos in service.

The Veteran's current lung findings include atelectasis, restrictive lung disease, bronchitis, chronic cough, bronchiectasis consistent with interstitial pneumonia, pulmonary nodule, and fibrotic changes.  

The most recent evidence of record, dated May 2014, includes findings by the Veteran's treating VA physician that his restrictive pattern with decreased diffusion capacity (shown by pulmonary function test) and fibrotic changes (shown by CT scan) can be consistent with asbestosis.  He noted that there can be a significant latency period with onset of asbestosis.  The VA physician went on to opine that, for these reasons, it is at least as likely as not that the Veteran's symptoms are due to his military asbestos exposure.

Two VA examiners provided negative nexus opinions.  The first opinion, dated September 2012, is not probative as it was determined by the RO to have an insufficient rationale.  The RO obtained an addendum opinion from a different examiner to correct this.  This second examiner provided opinions in February 2013 and January 2014, both based solely on review of the claims file.  The two opinions are substantively duplicative of one another.  The second examiner opined that the current lung diagnoses were less likely than not due to asbestos exposure in service because atelectasis is not caused by asbestos, the Veteran's interstitial disease is only minor, the cough had a recent onset, and there is "no evidence of asbestos-related findings."  

The medical evidence thus contains competent and probative medical opinions in favor of and against the Veteran's claim.  The Board finds that the probative evidence is at least in equipoise as to whether the Veteran's current lung disability is related to asbestos exposure in service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.


ORDER

Service connection for lung disability, diagnosed as asbestos-related lung disease, is granted.



			
	J. A. MARKEY	ROBERT. C. SCHARNBERGER
	                Veterans Law Judge                                   Veterans Law Judge
            Board of Veterans' Appeals                      Board of Veterans' Appeals



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


